Wallace, J.
The exceptions to the answer for impertinence are sustained for the reasons, (1) that the laws of New York, (section 1104, c. 410, Laws 1882,) respecting the presentation of claims against the city *313of New York to the comptroller for adjustment before bringing suit, only apply to such claims as can be prosecuted in the state courts by the actions or proceedings mentioned in section 1103; and, (2) if this enactment wore intended to apply to actions at law brought in the federal courts, it would not apply to suits in equity. The equity jurisdiction of the courts of the United States is subject to neither limitation nor restraint by the stale authorities, and is uniform throughout the different states of the Union. U. S. v. Howland, 4 Wheat. 108, 115; Payne v. Hook, 7 Wall. 430; Green v. Creighton, 23 How. 105.
The exceptions for insufficiency are also sustained. Although a corporation cannot be compelled to answer to a bill in equity under oath, it can be required to answer, and must answer fully. Colgate v. Compagnie Francaise, 23 Blatchf. 88, 28 Fed. Rep. 82; Kittredge v. Claremont Bank, 1 Woodb. & M. 244; Reed v. Cumberland Mut. Ins. Co., 36 N. J. Eq. 393.